                                             Entered on Docket
                                             October 29, 2018
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA


  1   David J. Bowie (SBN 50167)
      Eric C. Schaffer (SBN 221883)
  2                                      The following constitutes the order of the Court.
      BOWIE & SCHAFFER                   Signed: October 29, 2018
  3   2255 Contra Costa Blvd, Suite 305
      Pleasant Hill, CA 94523
  4   Telephone (925) 939-5300           ______________________________________________
      Telecopier (925) 609-9670          Stephen L. Johnson
  5                                      U.S. Bankruptcy Judge
      Attorneys for 2012 Canrow Owner, LLC
  6    Medallion Servicing, LLC

  7
  8                            UNITED STATES BANKRUPTCY COURT
  9                 NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION
 10
      In re:                                    )          Case No. 14-50279
 11                                             )
                                                )
 12   AQUALEGACY DEVELOPMENT LLC, a             )          Adversary Case No: 15-05076
      California limited liability company,     )
 13                                             )          ORDER GRANTING MOTION FOR
                             Debtor,            )          SUMMARY JUDGMENT
 14                                             )
                                                )
 15   Federal Tax ID: XX-XXXXXXX                )          Date: October 16, 2018
                                                )          Time 1:30 p.m.
 16   ______________________________________ )             Dept: 3099
                                                )
 17                                             )
      AQUALEGACY DEVELOPMENT LLC, a             )
 18   California limited liability company,     )
                                                )
 19                          Plaintiff,         )
                                                )
 20                                             )
         vs.                                    )
 21                                             )
      2012 CANROW OWNER, LLC, a California      )
 22                                             )
      limited liability company; MEDALLION      )
 23   SERVICING, LLC, a California limited      )
      liability company; and DOES 1 through 10, )
 24   inclusive,                                )
                                                )
 25                                             )
                             Defendants.        )
 26   ______________________________________

 27
 28

                                                     -1-
                    ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
Case: 15-05076    Doc# 228 Filed: 10/29/18 Entered: 10/29/18 13:28:47 Page 1 of
                                        2
  1          The motion of defendants 2012 Canrow Owner, LLC and Medallion Servicing, LLC for
  2   summary judgment was heard on October 16, 2018 by the Court, the Honorable Stephen L.
  3   Johnson, U.S. Bankruptcy Judge, presiding. Plaintiff appeared by and through its counsel Mark K.
  4   Slater of Slater Hersey LLP. Defendants appeared by and through their counsel David J. Bowie of
  5   Bowie & Schaffer, Attorneys at Law.
  6          The Court, having considered all of the pleadings, declarations, and evidence, and the
  7   matter being argued and submitted, ruled as follows:
  8          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the motion of defendants
  9   2012 Canrow Owner, LLC and Medallion Servicing, LLC for summary judgment hereby is and
 10   shall be granted for all of the reasons set forth in detail on the record of hearing.
 11                                         *** END OF ORDER ***
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                         -2-
                      ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
Case: 15-05076      Doc# 228 Filed: 10/29/18 Entered: 10/29/18 13:28:47 Page 2 of
                                          2
